DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11 – 14 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LOBATO PENA et al. US 2013/0272844 (hereinafter LOBATO).

Regarding claim 1, LOBATO teaches: a control system of a wind power installation or a wind farm, comprising:
a first interface configured to receive a first signal from a power grid operator (Fig. 1, Fig. 2, [0104] - - TSO is a grid operator; remote programming means maps a first interface), wherein:
the control system is configured to enable adjustment of the wind power installation or the wind farm in critical power grid situations ([0106]-[0108] - - adjust mode or parameters in all situations that includes critical situation), and
the control system is configured to, in response to receiving the first signal, release a plurality of operating modes of the control system and make the plurality of operating modes available to the power grid operator ([0106] - - TSO selects a control mode).

Regarding claim 2, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: one or more second interfaces configured to receive a second signal from a third party (Fig. 1, Fig. 2, [0104] - - a local programming means is a second interface, SCADA is a third party).

Regarding claim 5, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: the one or more second interfaces are configured to enable at least one of the following open-loop and/or closed-loop control methods:
reactive power control; (Fig. 1, - - Q control)
voltage control; (Fig. 1 - - V Control)
active power control; (Fig. 1 - - available P)
direct current marketing;
minute reserve;
secondary reserve;
temperature control;
Cos-phi control;
Q(V) control; (Fig. 1 - - Q/V Control)
shadowing control; and
bat control.

Regarding claim 11, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: the plurality of operating modes comprises at least one mode from a list of operating modes including:
a power grid recovery mode that is activated in response to receiving the first signal from the power grid operator over the first interface;
a STATCOM mode that is activated in response to receiving the first signal from the power grid operator over the first interface;
a noise-reduction mode that is deactivated in response to receiving the first signal from the power grid operator over the first interface ([0098] - - noise reduction); and
a bat-detection mode that is deactivated in response to receiving the first signal from the power grid operator over the first interface.

Regarding claim 12, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: the control system is a control system of the wind power installation (Fig. 1 - - wind power plant control system).

Regarding claim 13, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: the control system is a control system of the wind farm (Fig. 1 - - wind power plant control system).

Regarding claim 14, LOBATO teaches: a method for controlling a wind power installation and/or a wind farm, comprising:
receiving, by a control system of the wind power installation and/or the wind farm, a first signal (Fig. 1, Fig. 2, [0104] - - wind power plant controller receiving command from TSO);
determining whether the first signal is from a power grid operator and releases and makes available to the power grid operator all of a plurality of operating modes of the wind power installation and/or the windfarm (Fig. 1, Fig. 2, [0104] - - TSO is a grid operator; [0106] - - TSO selects a control mode); and
in response to determining that the first signal is from the power grid operator and releases and makes available to the power grid operator all of a plurality of operating modes of the wind power installation and/or the windfarm, releasing the plurality of operating modes of the wind power installation and/or the windfarm to the power grid operator ([0106] - - TSO selects a control mode).

Regarding claim 17, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: controlling the wind power installation and/or the wind farm by the power grid operator ([0106]-[0108] - - TSO controls the wind power plant by changing parameters or modes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over LOBATO PENA et al. US 2013/0272844 (hereinafter LOBATO) in view of BYREDDY et al. US 2018/ 0187650 (hereinafter BYREDDY).

Regarding claim 3, LOBATO teaches all the limitations of the base claims as outlined above. 

But LOBATO does not explicitly teach: the control system is configured to assign a highest priority to the power grid operator within the control system when the first signal is received from the power grid operator over the first interface.

However, BYREDDY teaches: the control system is configured to assign a highest priority to the power grid operator within the control system when the first signal is received from the power grid operator over the first interface ([0081] - - grid operator issues over-ride signal; [0075] - - the processing is over-ridden, therefore the grid operator over-ride the current controller, the grid operator is assigned highest priority).

LOBATO and BYREDDY are analogous art because they are from the same field of endeavor.  They all relate to wind farm control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by LOBATO, and incorporating assigning highest priority to grid operator, as taught by BYREDDY.  

One of ordinary skill in the art would have been motivated to do this modification in order to allow a target power output to be met, as suggested by BYREDDY ([0011]).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over LOBATO PENA et al. US 2013/0272844 (hereinafter LOBATO) in view of Nielsen US 2013/0277969 (hereinafter Nielsen).

Regarding claim 4, LOBATO teaches all the limitations of the base claims as outlined above. 

LOBATO further teaches: the third party is a wind power installation operator (Fig. 1, Fig. 2, [0104] - - SCADA is a third party, SCADA is a wind power installation operator).

But LOBATO does not explicitly teach: the control system is configured to deactivate the one or more second interfaces when the first signal is received from the power grid operator via the first interface.

However, Nielsen teaches: the control system is configured to deactivate the one or more second interfaces when the first signal is received from the power grid operator via the first interface ([0026] - - deactivate the current plant controller in response to an input from an operator;).

LOBATO and Nielsen are analogous art because they are from the same field of endeavor.  They all relate to wind farm control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by LOBATO, and incorporating deactivating a wind farm controller, as taught by Nielsen.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide smooth controller handover, as suggested by Nielsen ([0007]).

Claims 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over LOBATO PENA et al. US 2013/0272844 (hereinafter LOBATO) in view of Rasmussen et al. US 2009/0281675 (hereinafter Rasmussen).

Regarding claim 6, LOBATO teaches all the limitations of the base claims as outlined above. 

But LOBATO does not explicitly teach: a database configured to log access of the power grid operator to the wind power installation and/or the wind farm is logged.

However, Rasmussen teaches: a database configured to log access of the power grid operator to the wind power installation and/or the wind farm is logged ([0062], [0063] - - maintain a log of all events; the logged data is stored in a storage means; the storage means maps to a database; [0065] - - requires a password and dongle from a user to access wind farm).

LOBATO and Rasmussen are analogous art because they are from the same field of endeavor.  They all relate to wind farm control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above control system, as taught by LOBATO, and incorporating logging access of users, as taught by Rasmussen.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide an eased troubleshooting, as suggested by Rasmussen ([0062]).

Regarding claim 15, LOBATO teaches all the limitations of the base claims as outlined above. 

But LOBATO does not explicitly teach: logging the releasing of the plurality of operating modes to the power grid operator.

However, Rasmussen teaches: logging the releasing of the plurality of operating modes to the power grid operator ([0062], [0063] - - maintain a log of all events; [0065] - - requires a password and dongle from a user to access wind farm; accessing wind farm maps releasing operating mode, this is taught by LOBATO).

LOBATO and Rasmussen are analogous art because they are from the same field of endeavor.  They all relate to wind farm control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by LOBATO, and incorporating logging access of users, as taught by Rasmussen.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide an eased troubleshooting, as suggested by Rasmussen ([0062]).

Regarding claim 16, LOBATO teaches all the limitations of the base claims as outlined above. 

But LOBATO does not explicitly teach: determining the first signal is from the power grid operator and releases and makes available all of the plurality of operating modes of the wind power installation and/or the wind farm to the power grid operator includes: comparing the first signal with signals stored in a database..

However, Rasmussen teaches: determining the first signal is from the power grid operator and releases and makes available all of the plurality of operating modes of the wind power installation and/or the wind farm to the power grid operator includes: comparing the first signal with signals stored in a database ([0065] - - requires a password and dongle from a user to access wind farm; this means comparing a user entered password with a password stored).

LOBATO and Rasmussen are analogous art because they are from the same field of endeavor.  They all relate to wind farm control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by LOBATO, and incorporating comparing password, as taught by Rasmussen.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide an eased troubleshooting, as suggested by Rasmussen ([0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116